Exhibit (10)(xx)

AMERICAN BANCSHARES, INC.

1999 STOCK OPTION AND EQUITY INCENTIVE PLAN

as amended on October 19, 2006

ARTICLE I

The Plan

1.1 Establishment of the Plan. American Bancshares, Inc., a Florida corporation
(the “Company”), hereby establishes the “American Bancshares, Inc. 1999 Stock
Option and Equity Incentive Plan” (hereinafter referred to as the “Plan”). The
Plan permits the grant of incentives in the form of Nonqualified Stock Options,
Incentive Stock Options, Reload Options, Stock Appreciation Rights, Restricted
Stock, or Unrestricted Stock Awards, and any combination thereof. Unless
otherwise defined, all capitalized terms have the meaning ascribed to them in
Article II.

1.2 Purpose. The purpose of the Plan is to advance the interests of the Company
and its shareholders by offering officers, employees, and directors incentives
that will promote the identification of their personal interests with the
long-term financial success of the Company and with growth in shareholder value.
The Plan is designed to strengthen the Company’s ability to recruit, attract,
and retain, highly qualified managers, consultants, and staff, and qualified and
knowledgeable independent directors capable of furthering the future success of
the Company by encouraging the ownership of Shares by such employees and
directors and to strengthen the mutuality of interest between employees and
directors, on one hand, and the Company’s shareholders, on the other hand. The
equity investments granted under the Plan are expected to provide employees with
an incentive for productivity and to provide both employees and directors with
an opportunity to share in the growth and value of the Company.

ARTICLE II

Definitions

As used in this Plan, unless the context otherwise requires, the following
capitalized terms are defined as follows:

2.1 “Award” shall mean any award under this Plan of any Stock Option, Reload
Options, SARs, Restricted Stock, or Unrestricted Stock Awards. Each separate
grant of a Stock Option, Reload Option, an SAR, Restricted Stock, or an
Unrestricted Stock Award to an Employee or a Director, and each group of Stock
Options, Reload Options, SARs, Restricted Stock, or an Unrestricted Stock Award
which mature on a separate date is treated as a separate Award.

2.2 “Award Agreement” means the written agreement between the Company and a
Participant implementing the grant of, and evidencing and reflecting the terms
of, an Award.

2.3 “Board” or “Board of Directors” means the Board of Directors of the Company,
as constituted from time to time.



--------------------------------------------------------------------------------

2.4 “Cause” means a determination by the Board of Directors that a Participant
has: (a) engaged in any type of disloyalty to the Company, including without
limitation fraud, embezzlement, theft, or dishonesty in the course of his or her
employment or service, or has otherwise breached a duty owed to the Company,
(b) been convicted of a misdemeanor involving moral turpitude or a felony,
(c) pled nolo contendere to a felony, (d) disclosed trade secrets or
confidential information of the Company to unauthorized parties, except as may
be required by law, or (e) materially breach any material agreement with the
Company, unless such agreement was materially breached first by the Company.

2.5 “Change of Control” shall have the meaning set forth in Section 9.2 of this
Plan.

2.6 “Code” means the Internal Revenue Code of 1986, as amended, and the rules
and regulations thereunder. Reference to any provision of the Code or rule or
regulation thereunder shall be deemed to include any amended or successor
provision, rule, or regulation.

2.7 “Committee” means the committee appointed by the Board in accordance with
Section 3.1 of the Plan, if one is appointed, to administer this Plan. If no
such committee has been appointed, the term Committee shall refer to the Board
of Directors.

2.8 “Common Shares” or Shares” means the common shares, $1.175 par value per
share, of the Company.

2.9 “Company” shall mean American Bancshares, Inc., or any successor thereto as
provided in Section 13.8 hereto.

2.10 “Date of Exercise” means the date on which the Company receives notice of
the exercise of a Stock Option in accordance with the terms of Article VII of
this Plan.

2.11 “Date of Grant” or “Award Date” shall be the date on which an Award is made
by the Committee under this Plan. Such date shall be the date designated in a
resolution adopted by the Committee pursuant to which the Award is made;
provided, however, that such date shall not be earlier than the date of such
resolution and action thereon by the Committee. In the absence of a date of
grant or award being specifically set forth in the Committee’s resolution, or a
fixed method of computing such date, then the Date of Grant shall be the date of
the Committee’s resolution and action.

2.12 “Director” means any person who is a member of the Board of Directors.

2.13 “Employee” means any person who is an officer or full-time employee of the
Company or any of its Subsidiaries and who receives from it regular compensation
(other than pension, retirement allowance, retainer, or fee under contract). An
Employee does not include independent contractors or temporary employees.

2.14 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

 

2



--------------------------------------------------------------------------------

2.15 “Exercise Period” means the period during which a Stock Option or a SAR may
be exercised.

2.16 “Exercise Price” means the price for Shares at which a Stock Option may be
exercised.

2.17 “Fair Market Value” of a Common Share on a particular date shall be the
closing price for a Common Share as quoted on the National Association of
Securities Dealers Automated Quotation System National Market (“Nasdaq-NMS”), or
any national securities exchange on which the Common Shares are listed (as
reported by the Wall Street Journal or, if not reported thereby, any other
authoritative source selected by the Committee), or if there is no trading on
that date, on the next preceding date on which there were reported share prices.
If the Common Shares are quoted on any other inter-dealer quotation system (but
not quoted by Nasdaq-NMS or any national securities exchange), then the Fair
Market Value per Common Share on a particular date shall be the mean of the bid
and asked prices for a Common Share as reported in the Wall Street Journal or,
if not reported thereby, any other authoritative source selected by the
Committee. If the Common Shares are not quoted by the Nasdaq-NMS or any other
inter-dealer quotation system, and are not listed on any national securities
exchange, then the “Fair Market Value” of a Common Share shall be determined by
the Committee pursuant to any reasonable method adopted by it in good faith for
such purpose. In the case of an Incentive Stock Option, if the foregoing method
of determining the fair market value is inconsistent with Section 422 of the
Code, “Fair Market Value” shall be determined by the Committee in a manner
consistent with the Code and shall mean the value as so determined.

2.18 “Incentive Stock Option” or “ISO” means any Stock Option awarded under this
Plan intended to be and designated as an incentive stock option within the
meaning of Section 422 of the Code.

2.19 “Non-Employee Director” shall have the meaning as set forth in, and
interpreted under, Rule 16b-3(b) (3) promulgated by the SEC under the Exchange
Act, or any successor definition adopted by the SEC.

2.20 “Nonqua1ified Stock Option” means any Stock Option awarded under this Plan
which is not an Incentive Stock Option.

2.21 “Participant” means each Employee or Director to whom an Award has been
granted under this Plan.

2.22 “Payment Shares” shall have the meaning set forth in Section 6.8(c) of this
Plan.

2.23 “Person” shall mean an individual, partnership, corporation, limited
liability company or partnership, trust, joint venture, unincorporated
association, or other entity or association.

 

3



--------------------------------------------------------------------------------

2.24 “Plan” means this American Bancshares, Inc. 1999 Stock Option and Equity
Incentive Plan as defined in Section 1.1 hereof.

2.25 “Related Option” means an Incentive Stock Option or a Nonqualified Stock
Option granted in conjunction with the grant of a Stock Acquisition Right.

2.26 “Reload Option” shall have the meaning set forth in Section 6.12 of this
Plan.

2.27 “Restricted period” shall have the meaning set forth in Section 8.3(b) of
the Plan.

2.28 “Restricted Stock” shall mean the Award of Common Shares to a Participant
pursuant to Article VIII of this Plan.

2.29 “SEC” means the Securities and Exchange Commission.

2.30 “Securities Act” means the Securities Act of 1933, as amended from time to
time.

2.31 “Stock Appreciation Right” or “SAR” means an Award designated as a Stock
Appreciation Right, granted to a Participant pursuant to Article VII of this
Plan.

2.32 “Stock Option” means any Incentive Stock Option or Nonqualified Stock
Option to purchase Common Shares that is awarded under this Plan, or a Reload
Option.

2.33 “Subsidiary” or “Subsidiaries” means any corporation or corporations other
than the Company organized under the laws of the United States or any other
jurisdiction that the Board of Directors designates, in an unbroken chain of
corporations beginning with the Company if each corporation other than the last
corporation in the unbroken chain owns more than 50% of the total combined
voting power of all classes of stock in one of the other corporation in such
chain.

2.34 “Unrestricted Stock Award” means an Award of Shares pursuant to Section 8.9
of this Plan.

ARTICLE III

Administration of the Plan

3.1 The Committee. This Plan shall be administered by the Committee, subject to
such terms and conditions as the Board may prescribe from time to time. Pursuant
to applicable provisions of the Company’s Amended and Restated Articles of
Incorporation and Amended and Restated Bylaws, the Committee, which shall be
appointed by the Board, shall consist of no fewer than two (2) members of the
Board. Members of the Committee shall serve for such period of time as the Board
may determine. From time to time the Board may increase the size of the
Committee and appoint additional members, remove members (with or without cause)
and appoint new members, fill vacancies however caused, and remove all members
and thereafter directly administer the Plan. During such times as the Company’s
Common Shares are registered under the Exchange Act, all members of the
Committee shall be Non-Employee Directors and “outside directors” as defined
under Section 162(m) (4) (C) (i) of the Code.

 

4



--------------------------------------------------------------------------------

3.2 Duties and Powers of the Committee. Subject to the express provisions of
this Plan, the Committee shall have all the power and authority to, and shall be
authorized to take any and all actions required, necessary, or desirable to
administer the Plan. In addition to any other powers, subject to the provisions
of the Plan, the Committee shall have the following powers:

(a) to select the Employees and Directors to whom Awards may from time to time
be granted pursuant to this Plan;

(b) to determine all questions as to eligibility;

(c) to determine the number of Common Shares to be covered by each Award granted
under this Plan;

(d) subject to the limitations set forth in Section 4.1 of this Plan, to
determine whether and to what extent Incentive Stock Options, Nonqualified Stock
Options, SARs, Reload Options, Restricted Stock, and Unrestricted Stock Awards,
or any combination thereof, are to be granted or awarded hereunder;

(e) to determine the terms and conditions (to the extent not inconsistent with
this Plan) of any Award granted hereunder, all provisions of each Award
Agreement, which provisions need not be identical (including, but not limited
to, the Exercise Price, the Exercise Period, any restriction or limitation, any
vesting schedule or acceleration thereof, or any forfeiture restrictions or
waiver thereof, regarding any Stock Option or other Award and the Common Shares
relating thereto, based on such factors as the Committee shall determine, in its
sole discretion);

(f) to determine whether, and to what extent, and under what circumstances
grants of Stock Options and other Awards under this Plan are to operate on a
tandem basis and/or in conjunction with or apart from other cash awards made by
the Company outside of this Plan;

(g) to determine whether and under what circumstances a Stock Option may be
settled in cash, Common Shares (other than Restricted Stock), or any combination
thereof under Section 6.8 of this Plan.

(h) to determine whether, and to what extent, and under what circumstances
Common Shares under this Plan shall be deferred either automatically or at the
election of the Participant;

(i) to prescribe, amend, waive, or rescind rules or regulations relating to the
Plan’s administration;

(j) to accelerate the vesting or Exercise Date of any Award, or to waive
compliance by a holder of an Award of any obligation to be performed by such
holder or the terms and conditions of an Award;

 

5



--------------------------------------------------------------------------------

(k) to construe and interpret the provisions of the Plan or any Award Agreement;

(l) To amend the terms of previously granted Awards so long as the terms as
amended are consistent with the terms of the Plan and provided that the consent
of the Participant is obtained with respect to any amendment that would be
detrimental to the Participant;

(m) require, whether or not provided for in the pertinent Award Agreement, of
any person exercising a Stock Option, or otherwise receiving an Award, at the
time of such exercise or receipt, the making of any representations or
agreements that the Board of Directors or Committee may deem necessary or
advisable in order to comply with the securities laws of the United States or of
any applicable jurisdiction;

(n) to delegate to an appropriate officer of the Corporation the authority to
select Employees for Awards and to recommend to the Committee the components of
the Award to each, including vesting requirements, subject in each case to final
approval by the Committee of the selection of the Employee and the Award;

(o) to authorize any person to execute on behalf of the Company any instrument
required to effectuate an Award or to take such other actions as may be
necessary or appropriate with respect to the Company’s rights pursuant to Awards
or agreements relating to the Awards or the exercise thereof; and

(p) to make all other determinations and take all other actions necessary or
advisable for the administrations of the Plan.

3.3 Awards to Members of the Committee. Each Award granted to a Director or
members of the Committee shall be approved by the entire Board of Directors and
shall be evidenced by minutes of a meeting or the written consent of the Board
of Directors and an Award Agreement.

3.4 Requirements Relating to Section 162(m) of the Code. Any provision of this
Plan notwithstanding: (a) transactions with respect to persons whose
remuneration is subject to the provisions of Section 162(m) of the Code shall
conform to the requirements of Section 162(m)(4)(C) of the Code unless the
Committee determines otherwise; (b) the Plan is intended to give the Committee
the authority to grant Awards that qualify as performance-based compensation
under Section 162(m)(4)(C) of the Code as well as Awards that do not qualify;
and (c) any provision of the Plan that would prevent the Committee from
exercising the authority referred to in Section 3.4(b) of this Plan or that
would prevent an Award that the Committee intends to qualify as
performance-based compensation under Section 162(m)(4)(C) of the Code from so
qualifying shall be administered, interpreted, and construed to carry out the
Committee’s intention and any provision that cannot be so administered,
interpreted, and construed shall to that extent be disregarded.

 

6



--------------------------------------------------------------------------------

3.5 Decisions Final and Binding. All decisions, determinations, and actions
taken by the Committee, and the interpretation and construction of any provision
of the Plan or any Award Agreement by the Committee shall be final, conclusive,
and binding, unless otherwise determined by the Board.

3.6 Limitation on Liability. Notwithstanding anything herein to the contrary,
except as otherwise provided under applicable Florida law, no member of the
Board of Directors or of the Committee shall be liable for any good faith
determination, act, or failure to act in connection with the Plan or any Award
hereunder.

ARTICLE IV

Shares Subject to the Plan

4.1 Number of Shares. Subject to adjustment as provided in Section 4.4, the
maximum aggregate number of Shares that may be issued under this Plan shall not
exceed 250,000 Shares, which Shares may be either authorized but unissued Shares
or Shares issued and thereafter reacquired by the Company. Subject to
Section 4.4, the maximum aggregate number of Shares or SARs which may be awarded
and issued under the Plan to the Non-Employee Directors as a group is 50,000
Common Shares. Stock Options awarded under the Plan may be either Incentive
Stock Options or Nonqualified Stock Options, as determined by the Committee.
Except as provided in Sections 4.2 and 4.3 of this Plan, Shares issued upon the
exercise of an Award granted pursuant to the Plan shall not again be available
for the grant of an Award hereunder.

4.2 Lapsed Awards or Forfeited Shares. If any Award granted under this Plan
shall terminate, expire, lapse, or be cancelled for any reason without having
been exercised in full, or if Shares or Restricted Stock are forfeited, any
unissued or forfeited Shares which had been subject to the Award Agreement
relating thereto shall again become available for the grant of an Award under
this Plan; provided, that in the case of forfeited Shares, the grantee has
received no dividends or other distributions prior to forfeiture with respect to
the Shares.

4.3 Delivery of Shares as Payment. In the event a Participant pays the Exercise
Price for Shares pursuant to the exercise of an Stock Option with previously
acquired Shares, the number of Shares available for future Awards under the Plan
shall be reduced only by the net number of new Shares issued upon the exercise
of the Stock Option. Notwithstanding anything to the contrary herein, no
fractional Shares will be delivered under the Plan.

4.4 Capital Adjustments. In the event of any corporate event or transaction,
such as a merger, consolidation, share exchange, recapitalization,
reorganization, separation, stock dividend, stock split, split-up, spin-off or
other distribution of stock or property of the Company, combination of shares,
exchange of shares, dividend in kind, or other like change in capital structure
or distribution (other than normal cash dividends) to shareholders of the
Company, the Committee, in order to prevent dilution or enlargement of
Participants’ rights under the Plan, shall substitute or adjust, in an equitable
manner (including adjustments to avoid fractional shares), the number of Common
Shares (i) reserved under the Plan, (ii) available for Incentive Stock Options
or Restricted Stock,

 

7



--------------------------------------------------------------------------------

(iii) for which Awards may be granted to an individual Participant, and
(iv) covered by outstanding Awards denominated in stock, (b) the stock prices
related to outstanding Awards; and (c) the appropriate Fair Market Value and
other price determinations for such Awards. In the event of a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation, the Committee shall be authorized to issue or assume Awards,
whether or not in a transaction to which Section 424(a) of the Code applies, by
means of substitution of new Awards for previously issued awards or an
assumption of previously issued awards. All adjustments under this Section 4.4
shall be made in a manner such that they will not result in a penalty under
Section 409A of the Code. Any adjustment, waiver, conversion or other action
taken by the Committee under this Section 4.4 shall be conclusive and binding on
all Participants, the Company and their successors, assigns and beneficiaries.

ARTICLE V

Eligibility

Awards may be made to any Employee or Director except that (a) only Employees
(including Directors who are also Employees) may receive an Incentive Stock
Options; and (b) the grant of Awards to Directors must comply with Section 3.3.
A Participant who has been granted an Award may be granted additional Awards;
provided, however, that grants of Awards to Non-Employee Directors are subject
to the limitations in Section 4.1.

ARTICLE VI

Stock Options

6.1 Stock Options. Stock Options may be granted alone or in addition to other
Awards granted under this Plan. Each Stock Option granted under this Plan shall
be either an Incentive Stock Option or a Nonqualified Stock Option.

6.2 Grant of Stock Options.

(a) Subject to the terms and provisions of this Plan, the Committee shall have
the authority to grant to any Participant one or more Incentive Stock Options,
Nonqualified Stock Options, or both kinds of Stock Options. Subject to
Section 4.1 and Article V, the Committee has complete and sole discretion in
determining the number of Shares subject to Stock Options granted to a
Participant; provided, however, that the aggregate Fair Market Value (determined
at the time the Award is made) of Shares with respect to which a Participant may
first exercise ISOs granted under the Plan during any calendar year may not
exceed $100,000 or such amount as shall be specified under Section 422 of the
Code and the rules and regulations promulgated thereunder. To the extent that
any Stock Option does not qualify as an Incentive Stock Option (whether because
of its provisions or the time and manner of its exercise or otherwise), such
Stock Options or portion thereof which does not qualify shall constitute a
Nonqualified Stock Option. Stock Options granted at different times need not
contain similar provisions.

 

8



--------------------------------------------------------------------------------

(b) Non-Employee Directors may only be granted Stock Options under this Article
VI which are Nonqualified Stock Options.

6.3 Incentive Stock Options. Anything in the Plan to the contrary
notwithstanding, no term of this Plan relating to Incentive Stock Options shall
be interpreted, amended, or altered, nor shall any discretion or authority
granted under this Plan be so exercised, so as to disqualify the Plan under
Section 422 of the Code, or, without the consents of the Participants affected,
to disqualify any Incentive Stock Option under Section 422 of the Code.

6.4 Award Agreement. Each Stock Option granted under this Plan shall be
evidenced by an Award Agreement between the Company and the Participant in
accordance with Section 6.2 that specifies the Exercise Price, the Exercise
Period, the number of Shares to which the Stock Option pertains, method of
exercise and the form of consideration payable therefor, any vesting
requirements, any conditions imposed upon the exercise of the Stock Options in
the event of retirement, death, disability, or other termination of service, and
such other provisions and conditions, not inconsistent with this Plan, as the
Committee may determine. Each Award Agreement relating to a grant of Stock
Options shall clearly specify whether the Stock Option is intended to be an
Incentive Stock Option within the meaning of Section 422 of the Code, or a
Nonqualified Stock Option not intended to be within the provisions of
Section 422 of the Code.

6.5 Exercise Price. The Exercise Price per Share purchasable under any Stock
Option granted under this Plan shall be determined by the Committee at the Date
of Grant, subject to the following limitations:

(a) In the case of a Stock Option intended to be an Incentive Stock Option, the
Exercise Price shall not be less than 100% of the Fair Market Value of the
Common Shares on the Date of Grant or, in the case of any optionee who, at the
time such Incentive Stock Option is granted, owns Common Shares possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or of its parent corporation or Subsidiaries, not less than 110% of the
of the Fair Market Value of the Common Shares on the Date of Grant.

(b) In the case of a Stock Option intended to be a Nonqualified Stock Option,
the Exercise Price shall not be less than 85% of the Fair Market Value of the
Common Shares on the Date of Grant.

(c) In no event shall the Exercise Price of any Stock Option be less than the
par value of the Common Shares.

6.6 Exercise Period. The Exercise Period of each Stock Option granted shall be
fixed by the Committee and shall be specified in the Award Agreement; provided
however, that no Incentive Stock Option shall be exercisable later than ten
years after the Award Date, and no Incentive Stock Option which is granted to
any optionee who, at the time such Stock Option is granted owns stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or of its parent corporation or Subsidiaries, shall be exercisable after
the expiration of five years from the Award Date.

 

9



--------------------------------------------------------------------------------

6.7 Exercise of Stock Options. Stock Options granted under the Plan shall be
exercisable at such time or times and be subject to such terms and conditions as
shall be set forth in the Award Agreement (as may determined by the Committee at
the time of such grant), which need not be the same for all Participants. Such
terms and conditions may include performance criteria with respect to the
Company or the Participant, and as shall be permissible under the other terms of
the Plan. No Stock Option, however, shall be exercisable until the expiration of
the vesting period set forth in the Award Agreement, except such limitation
shall not apply (i) in the case of death, disability, or retirement of a
Participant covered by Sections 6.10(a), (b), or (c) hereof, (ii) a termination
of service covered by the last sentence of Section 6.l0(e) hereof, or (iii) as
set forth in Article IX of this Plan. To the extent that no vesting conditions
are stated in the Award Agreement, the Stock Options represented thereby shall
be fully vested at the Date of Grant.

6.8 Method of Exercise.

(a) Subject to the provisions of the Award Agreement, Stock Options may be
exercised in whole at any time or in part from time to time with respect to
whole Shares only, during the Exercise Period by the delivery to the Company of
a written notice of intent to exercise the Stock Option, in such form as the
Committee may prescribe, setting forth the number of Shares with respect to
which the Stock Option is to be exercised. The Exercise Price, which shall
accompany the written notice of exercise, shall be payable to the Company in
full (along with the taxes described in the last sentence of this Section 6.8)
by the Participant who, if so provided in the Award Agreement, may: (i) deliver
cash or a check (acceptable to the Committee in accordance with guidelines
established for this purpose) in satisfaction of all or any part of the Exercise
Price; (ii) deliver or cause to be withheld from the Stock Option, Shares
(except for Restricted Shares) valued at Fair Market Value on the Date of
Exercise in satisfaction of all or any part of the Exercise Price, or (iii) any
combination of cash and Shares, or (v) any other consideration and method of
payment permitted under any laws to which the Company is subject, in each such
case as the Committee may determine. In addition to and at the time of payment
of the Exercise Price, the Participant shall pay to the Company in cash the full
amount of all federal and state withholding or other employment taxes applicable
to the taxable income of the Participant resulting from such exercise.

(b) If the Exercise Price is to be paid by the surrender of previously acquired
and owned Common Shares, the Participant will make representations and
warranties satisfactory to the Company regarding his title to the Common Shares
used to effect the purchase (the “Payment Shares”), including without
limitation, representations and warranties that the Participant has good and
marketable title to such Payment Shares free and clear of any and all liens.
Encumbrances, charges, equities, claims, security interests, options or
restrictions, and has full power to deliver such Payment Shares without
obtaining the consent or approval of any person or governmental authority other
than those which have already given consent or approval in a manner satisfactory
to the Company. If such Payment Shares were acquired upon previous exercise of
Incentive Stock Options granted within two years prior to the exercise of the
Stock Option or

 

10



--------------------------------------------------------------------------------

acquired by the Participant within one year prior to the exercise of the Stock
Option, such Participant shall be required, as a condition to using the Payment
Shares in payment of the Exercise Price of the Stock Option, to acknowledge the
tax consequences of doing so, in that such previously exercised Incentive Stock
Options may have by such action, lost their status as Incentive Stock Options,
and the Participant may recognize ordinary income for tax purposes as a result.
In no event can Restricted Stock be used as Payment Shares.

6.9 Transfer Restrictions. Neither the Stock Options granted under the Plan nor
any rights or interest in such Stock Options may be sold, pledged, hypothecated,
assigned, or otherwise disposed of or transferred by such Participant, other
than by will or by the laws of descent and distribution. Except as permitted by
the Committee, during the lifetime of Participant to whom a Stock Option is
granted the Stock Options shall be exercisable only by him or her or, in the
event of the Participant’s permanent and total disability as determined by the
Committee in accordance with applicable Company policies, by his or her legal
representative.

6.10 Termination of Stock Options.

(a) Termination by Death. If a Participant’s employment by the Company or its
Subsidiaries, or his or her service as a Non-Employee Director terminates by
reason of death, any Stock Option held by such Participant, unless otherwise
determined by the Committee at grant, shall be fully vested and, subject to the
limitations of Section 6.11 with respect to Incentive Stock Options, may
thereafter be exercised by the legal representative of the estate or by a person
who acquires the right to exercise such Stock Options by bequest or inheritance,
for a period of one year (or such other period as the Committee may specify at
grant) from the date of such death or until the end of the Expiration Period of
such Stock Option, whichever period is shorter.

(b) Termination by Disability. If a Participant’s employment by the Company or
its Subsidiaries, or his or her service as a Non-Employee Director terminates by
reason of permanent and total disability, as determined by the Committee in
accordance with applicable Company personnel policies, any Stock Options held by
such Participant, unless otherwise determined by the Committee at grant, shall
be fully vested and, subject to the limitations of Section 6.11 with respect to
Incentive Stock Options, may thereafter be exercised by the Participant or his
or her legal representative for a period of one year (or such other period as
the Committee may specify at grant) from the date of such termination of
employment or until the end of the Expiration Period of such Stock Option,
whichever period is shorter; provided, however, that, if the Participant dies
within such one year period (or such other period as the Committee may specify
at grant), any unexercised Stock Options held by such Participant shall
thereafter be exercisable to the extent to which it was exercisable at the time
of death for a period of one year from the date of death or until the end of the
Expiration Period of such Stock Option, whichever period is shorter. In the
event of termination of employment by reason of permanent and total disability,
as determined by the Committee in accordance with applicable Company personnel
policies, if an Incentive Stock Option is exercised after the expiration of the
exercise periods that apply for purposes of Section 422 of the Code (currently
one year from such termination), such Stock Option will thereafter be treated as
a Nonqualified Stock Option.

 

11



--------------------------------------------------------------------------------

(c) Termination by Retirement. If an Employee Participant’s employment by the
Company or its Subsidiaries, or his or her service as a Non-Employee Director
terminates by reason of normal or late retirement under any retirement plan of
the Company or its Subsidiaries or, with the consent of Committee, any Stock
Options held by such Participant, unless otherwise determined by the Committee
at grant, shall be fully vested and, subject to the limitations of Section 6.11
with respect to Incentive Stock Options, may thereafter be exercised by the
Participant or his or her legal representative for a period of one year (or such
other period as the Committee may specify at grant) from the date of such
termination of employment or until the end of the Expiration Period of such
Stock Option, whichever period is shorter; provided, however, that, if the
Participant dies within such one year period (or such other period as the
Committee may specify at grant), any unexercised Stock Options held by such
Participant shall thereafter be exercisable to the extent to which it was
exercisable at the time of death for a period of one year from the date of death
or until the end of the Expiration Period of such Stock Option, whichever period
is shorter. In the event of termination of employment by reason of retirement
pursuant to any retirement plan of the Company or its Subsidiaries or with the
consent of the Committee, if an Incentive Stock Option is exercised after the
expiration of the exercise periods that apply for purposes of Section 422 of the
Code (currently three months from such termination), such Stock Option will
thereafter be treated as a Nonqualified Stock Option.

(d) Other Termination of Employee. Unless otherwise determined by the Committee
at or after grant and except as provided in Section 9.1 hereof, if an Employee
Participant’s employment by the Company terminates for any reason other than
death, disability, or retirement covered by Sections 6.10 (a), (b), or (c) of
this Plan: (i) any Stock Options that were not exercisable at the date of such
termination (which date shall be determined by the Committee in its sole
discretion) will expire automatically, and (ii) any exercisable Stock Options
will remain exercisable only for the lesser of three months or the balance of
such Stock Option’s Exercise Period; provided, however, that the participant was
not involuntarily terminated by the Company for Cause. Notwithstanding any other
provision of this Plan except for Section 9.1 hereof, upon termination of a
Participant’s employment within the Company or any of its Subsidiaries for
Cause, all of the Participant’s unexercised Stock Options will terminate
immediately upon the date of such termination (which date shall be determined by
the Committee in its sole discretion) and the participant shall forfeit all
Shares for which the Company has not yet delivered share certificates to the
Participant. In such event, the Company shall refund to the Participant the
Exercise Price paid to it, if any, in the same form as it was paid (or in cash
at the Company’s discretion). The Company may withhold delivery of share
certificates pending resolution of any inquiry that could lead to a finding that
a termination of a participant’s employment was for Cause.

(e) Resignation of Director. Except as covered by Sections 6.10(a), (b), or
(c) of this Plan, if a Participant serving as a Non-Employee Director terminates
his or her service by resigning from the Board of Directors of the Company or by
failing to run for

 

12



--------------------------------------------------------------------------------

election to an additional term as a Director after being offered nomination for
such additional term by a nominating or similar committee of the Board of
Directors (or in lieu of such Committee, by the entire Board of Directors),
(i) any Stock Options that were not exercisable at the date of such termination
will expire automatically, and (ii) any exercisable Stock Options held by such
Participant may thereafter be exercised by the Participant for a period of three
months from the date of such resignation or, in the case of a failure to run for
an additional term, the date of the shareholder meeting at which such election
of Directors takes place, or until the end of the Exercise Period of such Stock
Option, whichever period is shorter (or such other period as the Committee may
specify at grant). If a Participant serving as Non-Employee Director does not
resign and is not offered nomination for an additional term, all Stock Options
shall immediately vest on the date of the shareholder meeting at which such
election of Directors takes place and the Participant thereafter is no longer a
Director, and such Stock Options shall be exercisable until the end of the
Exercise Period for such Stock Options.

6.11 Incentive Stock Option Limitations.

(a) To the extent that the aggregate Fair Market Value (determined as of the
Date of Grant) of the Common Shares with respect to which Incentive Stock
Options are exercisable for the first time by a Participant during any calendar
year under the Plan and/or any other stock option plan of the Company or any
Subsidiary or parent corporation (within the meaning of Section 425 of the Code)
exceeds $100,000, such Stock Options shall be treated as Stock Options which are
not Incentive Stock Options.

(b) To the extent (if any) permitted under Section 422 of the Code, or the
applicable rules and regulations promulgated thereunder or any applicable
Internal Revenue Service pronouncement, if (i) a Participant’s employment with
the Company or any Subsidiary is terminated by reason of death, disability, or
retirement covered by Section 6.10(a), (b), or (c) of this Plan, and (ii) the
portion of the Incentive Stock Option that is otherwise exercisable during the
post-termination period specified under Sections 6.10(a), (b), or (c), applied
without regard to the $100,000 limitation currently contained in Section 422(d)
of the Code, is greater than the portion of the Stock Option that is immediately
exercisable as an II incentive stock option” during such post-termination period
under Section 422 of the Code, such excess shall be treated as a Nonqualified
Stock Option.

(c) In the event that the application of any of the provisions of Section 6.11
(a) or (b) of this Plan not be necessary in order for Stock Options to qualify
as Incentive Stock Options, or should additional provisions be required, the
Committee may amend the Plan accordingly, without the necessity of obtaining the
approval of the shareholders of the Company.

6.12 Reload Options.

(a) Without any way limiting the authority of the Committee to make grants
hereunder, and in order to induce Employees and Directors to retain ownership of
the Common Shares, concurrently with the award of Stock Options the Committee
shall have the authority (but not the obligation) to include in any Award
Agreement a

 

13



--------------------------------------------------------------------------------

provision entitling the optionee to a further reload option (a “Reload Option”)
in the event the optionee exercises the Stock Option evidenced by such Award
Agreement, in whole or in part, by surrendering other Common Shares in
accordance with the Plan and the Award Agreement as payment for the Exercise
Price. The number of Reload Options shall equal: (i) the number of Common Shares
surrendered in payment of the Exercise Price of the underlying Stock Option, and
(ii) to the extent authorized by the Committee, the number of Common Shares used
to satisfy any tax withholding requirement incident to the exercise of the
underlying Stock Options. The grant of the Reload Option will become effective
upon the exercise of the underlying Stock Options or Reload Options through the
use of Common Shares held by the optionee at least 12 months. Notwithstanding
the fact that the underlying Stock Option maybe an Incentive Stock Option, a
Reload Option is not intended to qualify as an “Incentive Stock Option” under
Section 422 of the Code.

(b) Each Award Agreement shall state whether the Committee has authorized Reload
Options with respect to the underlying Stock Options. Upon the exercise of an
underlying Stock Option or other Reload Option, the Reload Option will be
evidenced by an amendment to the underlying Award Agreement.

(c) The Exercise Price per Common Share deliverable upon exercise of a Reload
Option shall be the Fair Market Value per Common Share on the date the grant of
the Reload Option becomes effective.

(d) Each Reload Option shall be fully exercisable six months from the date the
grant of the Reload Option becomes effective. The term of each Reload Option
shall be equal to the remaining Exercise Period of the underlying Stock Option.

(e) No additional Reload Options shall be granted to any optionee upon exercise
of Stock Options or Reload Options following any termination of employment
covered by Section 6.10 of this Plan or the termination of services on the Board
by a Non-Employee Director optionee.

6.13 Buy-Out and Settlement Provisions. The committee may at any time offer to
buy-out a Stock Option previously granted, based on such terms and conditions as
the Committee shall establish and communicate to the Participant at the time
that such offer is made.

6.14 No Rights as Shareholder. No Participant or transferee of a Stock Option
shall have any rights as a shareholder of the Company with respect to any Shares
subject to a Stock Option (including without limitation, rights to receive
dividends, vote, or receive notice of meetings) prior to the purchase of such
Shares by the exercise of such Stock Option as provided in this Plan. A Stock
Option shall be deemed to be exercised and the Common Share thereunder purchased
when written notice of exercise has been delivered to the Company in accordance
with Section 6.8 of the Plan and the full Exercise Price for the Share with
respect to which the Stock Options is exercised has been received by the
Company, accompanied with any agreements required by the terms of the Plan and
the applicable Award Agreement; provided, however, that if the Participant has

 

14



--------------------------------------------------------------------------------

been terminated for Cause, only those Common Shares for which a certificate has
been delivered to the Participant by the Company will be deemed to be purchased
by such Participant. Full payment may consist of such consideration and method
of payment allowable under this Article VI of the Plan. No adjustment will be
made for a cash dividend or other rights for which the record date precedes the
Date of Exercise, except as provided in Section 4.4 of the Plan.

ARTICLE VII

Stock Appreciation Rights

7.1 Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, Stock Appreciation Rights may be granted to Participants, at the
discretion of the Committee, in any of the following forms: (a) in connection
with the grant, and exercisable in lieu of Stock Options (“Tandem SARs”), (b) in
connection with and exercisable in addition to the grant of Stock Options
(“Additive SARs”), (c) independent of the grant of Stock Options (“Freestanding
SARs”), or (d) in any combination of the foregoing. Non-Employee Directors may
not be granted any SARs under this Plan other than Tandem SARs and Additive
SARs.

7.2 Exercise of Tandem SARs

(a) Tandem SARs may be exercised with respect to all or part of the Shares
subject to the Related Option. The exercise of Tandem SARs shall cause a
reduction in the number of Shares subject to the Related Option equal to the
number of Shares with respect to which the Tandem SAR is exercised. Conversely,
the exercise, in whole or part, of a Related Option, shall cause a reduction in
the number of Shares subject to the Tandem SAR equal to the number of Shares
with respect to which the Related Option is exercised. Shares with respect to
which the Tandem SAR shall have been exercised may not be subject again to an
Award under the Plan.

(b) Notwithstanding any other provision of the Plan to the contrary, a Tandem
SAR shall expire no later than the expiration of the Related Option and shall be
exercisable only when the Related Option is eligible to be exercised. In
addition, if the Related Option is an ISO, a Tandem SAR shall be exercised for
no more than 100% of the difference between the Fair Market Value of Shares
subject to the Related Option at the time the Tandem SAR is exercised and the
Option Price of the Related Option.

7.3 Exercise of Additive SARs. Additive SARs shall be deemed to be exercised
upon, and in addition to, the exercise of the Related Option. The deemed
exercise of Additive SARs shall not reduce the number of Shares with respect to
which the Related Options remains unexercised.

7.4 Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes
upon such SARs.

 

15



--------------------------------------------------------------------------------

7.5 Other Conditions Applicable to SARs.

(a) No SAR granted under the Plan shall be exercisable until the expiration of
at least one year after the Date of Grant, except that such limitation shall not
apply (i) in the case of death, disability, or retirement of a Participant
covered by Sections 6.10(a), (b), or (c) hereof, (ii) a termination of service
covered by the last sentence of Section 6.10(e) hereof, or (iii) as set forth in
Article IX of this Plan. In no event shall the term of any SAR granted under the
Plan exceed seven years from the Award Date. A SAR may be exercised only when
the Fair Market Value of a Share exceeds either (i) the Fair Market Value per
Share on the Award Date in the case of a Freestanding SAR, or (ii) the Exercise
Price of the Related Option in the case of either a Tandem SAR or Additive SAR.
A SAR shall be exercised by delivery to the Committee of a notice of exercise in
the form prescribed by the Committee.

(b) In the event of a termination of service for any reason of death, disability
or retirement covered by Section 6.10(a), (b), or (c) of this Plan, or pursuant
to the last sentence of Section 6.10(e) hereof, unless otherwise determined by
the Committee at grant, all Additive SARs and Freestanding SARs shall be fully
vested and thereafter may be exercised by the participant or his or her legal
representatives for a period of one year from the date of such termination of
service or until the end of the Exercise Period for such SAR, whichever is
shorter; provided, however, that the Participant was not involuntarily
terminated for Cause. Notwithstanding any other provision of this Plan, upon
termination of a Participant’s service with the Company or it Subsidiaries for
Cause, all of the Participant’s unexercised Additive SARs and Freestanding SARs
will terminate immediately upon the date of such termination as determined in
accordance with Section 6.10(d) hereof.

(c) In the event of a termination of service for any reason other than death,
disability or retirement covered by Section 6.10(a), (b), or (c), or pursuant to
the last sentence of Section 6.10(e) hereof, unless otherwise determined by the
Committee at grant: (i) any Additive SAR and any Freestanding SAR that was not
exercised at the date of termination will expire automatically, and (ii) any
exercisable Additive SARs and Freestanding SARs will remain exercisable for a
period of three months from the date of such termination of service until the
end of the Exercise Period for such SAR, whichever is shorter; provided,
however, that the Participant was not involuntarily terminated for Cause.
Notwithstanding any other provision of this Plan, upon termination of a
Participant’s service with the Company or it Subsidiaries for Cause, all of the
Participant’s unexercised Additive SARs and Freestanding SARs will terminate
immediately upon the date of such termination as determined in accordance with
Section 6.10(d) hereof.

7.6 Payment Upon Exercise of SARs.

(a) Subject to the provisions of the Award Agreement, upon the exercise of a
SAR, the participant is entitled to receive, without any payment to the Company
(other than required tax withholding amounts), an amount equal to the product of
multiplying (i) the number of Shares with respect to which the SAR is exercise
by (ii) an amount equal to the excess of: (A) the Fair Market Value per Share on
the Date of Exercise of the SAR over (B) either (x) Freestanding SAR or (y) the
Exercise Price of the Related Option in the case of either a Tandem SAR or
Additive SAR.

 

16



--------------------------------------------------------------------------------

(b) Payment to the Participant shall be made in Shares, valued at the Fair
Market Value of the Date of Exercise, in cash if the Participant has so elected
in his written notice of exercise, or a combination thereof.

7.7 Non-Transferability of SARs. Except as specifically provided in the Award
Agreement pursuant to Section 7.7(b) hereof, no SARs granted under the Plan may
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
otherwise than by will or by the laws of descent and distribution. Further, all
SARs granted to a Participant under the Plan shall be exercisable during his
lifetime only by such Participant or his guardian or legal representative.

ARTICLE VIII

Restricted Stock and Unrestricted Stock Awards

8.1 Awards of Restricted Stock. Subject to the terms and provisions of this
Plan, the Committee, at any time and from time to time, may grant shares of
Restricted Stock under the Plan to such Participants and in such amounts as it
may determine. Shares of Restricted Stock may be issued either alone or in
addition to other Awards granted under the Plan. The committee shall determine
the eligible persons to whom, and the time or times at which, grants of
Restricted Stock will be made, the number of shares to be awarded, the price (if
any) to be paid by the recipient (subject to Section 8.2), the time or times
within which such Awards may be subject to forfeiture, the vesting schedule and
rights to acceleration thereof, and all other terms and conditions of the
Awards. The Committee may condition the grant of Restricted Stock upon the
attainment of specified performance goals or such other factors as the Committee
may determine, in its sole discretion. The provisions of Restricted Stock Awards
need not be the same with respect to each Participant, and such Awards to
individual Participants need not be the same in subsequent years.

8.2 Award Agreement for Restricted Stock. The prospective Participant selected
to receive a Restricted Stock Award shall not have any rights with respect to
such Award, unless and until such Participant has executed an Award Agreement
evidencing the Award and has delivered a fully executed copy thereof to the
Company, and has otherwise complied with the applicable terms and conditions of
such Award. Each Award Agreement relating to Restricted Stock shall specify the
Restricted Period (as defined in Section 8.3(b) below), the conditions to be
satisfied prior to removal of such restrictions, the number of shares of
Restricted Stock granted, and such other provisions as the Committee shall
determine. The Award Agreement relating to Restricted Stock Award shall set
forth the purchase price for such shares, which purchase price shall be equal to
or less than their par value and may be zero. Each Award Agreement shall contain
at least one term, condition, or restriction constituting a “substantial risk of
forfeiture” as defined in Section 83(c) of the Code.

 

17



--------------------------------------------------------------------------------

8.3 Certain Conditions and Restrictions. The shares of Restricted Stock awarded
pursuant to this Plan shall be subject to the following minimum restrictions and
conditions:

(a) Acceptance. Awards of Restricted Stock must be accepted within a period of
sixty (60) days (or such shorter period as the Committee may specify at grant)
after the Award Date, by executing an Award Agreement relating to the Restricted
Stock which is the subject of such Award and by paying whatever price (if any)
the Committee has designated hereunder.

(b) Restriction Period. Subject to the provisions of this Plan and the Award
Agreement, during a period set by the Committee commencing with the Award Date
(the “Restriction Period”), the Participant shall not be permitted to sell,
transfer, pledge, assign, hypothecate, or otherwise dispose of shares of
Restricted Stock awarded under this Plan. Within these limits, the Committee, in
its sole discretion, may provide for the lapse of such restrictions in
installments and may accelerate or waive such restrictions in whole or in part,
based on service, performance and/or such other factors or criteria as the
Committee may determine in its sole discretion. No such restrictions shall be
removed until the expiration of at least one year after the Award Date, except
that such limitation shall not apply as set forth in Article IX of this Plan.

(c) Legend. Each Participant receiving a Restricted Stock Award shall be issued
a stock certificate in respect of such shares of Restricted Stock. Such
certificate shall be registered in the name of such Participant, and shall bear
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award, substantially in the following form:

“The sale, transferability, pledge, assignment, hypothecation, or other
disposition of this certificate and the shares of stock represented hereby are
subject to the terms and conditions (including forfeiture) of American
Bancshares, Inc. (the “Company”) 1999 Equity Incentive Plan, including the rules
and administrative procedures adopted pursuant to such plan, and an Agreement
entered into between the registered owner and the Company dated Copies of such
Plan and Agreement are on file in the offices of the Company at 4702 Cortez Road
West, Bradenton, FL 34210.”

(d) Custody. The Committee may require that the stock certificates evidencing
such shares of Restricted Stock be held in custody by the Company until the
restrictions thereon shall have lapsed, and that, as a condition of any
Restricted Stock Award, the Participant shall have delivered a duly signed stock
power, endorsed in blank, relating to the Restricted Stock covered by such
Award.

8.4 Other Restrictions The committee shall impose such other restrictions on any
shares of Restricted Stock granted pursuant to the Plan as it may deem advisable
including, without limitation, restrictions under applicable federal or state
securities laws, and may legend the certificates representing Restricted Stock
to give appropriate notice of such restrictions.

 

18



--------------------------------------------------------------------------------

8.5 Lapse of Restrictions. Except as otherwise provided in this Article VIII, if
and when the Restriction Period expires without a prior forfeiture of the
Restricted Stock subject to such Restriction Period, the certificates for such
shares shall be delivered to the Participant. All legends shall be removed from
said certificates at the time of delivery to the Participant.

8.6 Rights as Shareholder. Except as provided in this Section 8.6, during the
Restriction Period, Participants in whose name shares of Restricted Stock are
granted hereunder: (a) shall have, with respect to such Restricted Stock, full
voting rights with respect to such shares, and (b) shall be entitled to receive
all dividends and other distributions paid with respect to such shares. If any
such dividends or distributions are paid in Shares, the Shares shall be subject
to the same restrictions on transferability as the Shares of Restricted Stock
with respect to which they were distributed. Furthermore, the Committee, in its
sole discretion, as determined at the time of Award, may permit or require the
payment of dividends to be deferred.

8.7 Termination of Employment or Resignation of Director. Subject to the
applicable provisions of the Award Agreement and this Article VIII, upon
termination of a Participant’s employment with, the Company for any reason
during the Restricted Period, all Restricted Shares still subject to restriction
shall vest or be forfeited in accordance with the terms and conditions
established by the Committee at or after grant. Unless otherwise provided in the
Award Agreement:

(a) Termination of Service by Death, Disability, or Retirement. In the event a
Participant’s employment is terminated during the Restriction Period, because of
death, disability, or retirement covered by Sections 6.10(a), (b), (c), or
(e) of this Plan, any remaining portion of the Restriction Period applicable to
the Restricted Stock pursuant to Section 8.3 herein shall automatically
terminate and, except as otherwise provided in Section 8.4 herein, the shares of
Restricted Stock shall thereby be released and free of restrictions.

(b) Termination of Service for Other Reasons. In the event that a Participant
terminates his employment of the Company during the Restriction Period for any
reason other than for death, disability, or retirement, as set forth in Sections
8.7(a) herein, then any shares of Restricted Stock still subject to restrictions
as of the date of such termination shall automatically be forfeited and, if held
by the Participant, returned to the Company.

(c) Hardship. In the event of hardship or other special circumstances of a
Participant whose employment with the Company or a Subsidiary is involuntarily
terminated (other than for cause), the Committee may, in its sole discretion,
waive in whole or in part any or all remaining restrictions with respect to such
Participant’s shares of Restricted Stock, based on such factors as the Committee
may deem appropriate.

8.8 Notice of Section 83(b) Election. Any Participant making an election under
Section 83(b) of the Code with respect to Restricted Stock must provide a copy
thereof to the Company within 10 days of filing such election with the Internal
Revenue Service.

 

19



--------------------------------------------------------------------------------

8.9 Unrestricted Stock Awards. Subject to the terms and conditions of this Plan,
the Committee, at any time and from time to time, may grant Unrestricted Stock
Awards free of restrictions under the Plan to such Participants in such amounts,
on such terms and conditions, and for such consideration, including no
consideration or such minimum consideration as may be required by law, as it
shall determine.

ARTICLE IX

Change of Control

9.1 Acceleration of Options; Lapse of Restrictions.

(a) In the event of a Change of Control of the Company: (i) each Stock Option
and SAR then-outstanding under the Plan shall be fully exercisable, regardless
of any unsatisfied vesting requirements established under the terms of the
pertinent Award Agreements, and remain so for the duration of the Stock Option
as specified in the Award Agreement, (ii) all restrictions or conditions related
to grants of Restricted Stock shall be deemed to be immediately and fully
satisfied and all certificates representing such shares of Restricted Stock
shall be released and have any legend removed by the Secretary of the Company,
and thereby become freely transferable, and (iii) all conditions or restrictions
related to an Award shall be accelerated or released; all in such a manner, in
the case of persons subject to the provisions of Section 16(b) of the Exchange
Act, as to conform to the provisions of Rule 16b-3 thereunder.

(b) Awards that remain outstanding after a Change of Control shall not be
terminated as a result of a termination of service covered by Section 6.10, 7.2,
7.5, or 8.7, and shall continue to be exercisable in accordance with their
original terms, except in the case of a Participant’s death in which case
termination shall occur within one-year from the date of death.

(c) Notwithstanding the foregoing, if any right granted pursuant to this
Section 9.1 would make a Change of Control transaction ineligible for pooling of
interests accounting treatment under applicable accounting principles that, but
for this Section 9.1, would have been available for such accounting treatment,
then the Committee shall have the authority to substitute stock for cash which
would otherwise be payable pursuant to this Section 9.1 having a Fair Market
Value equal to such cash.

9.2 Definition of Change of Control. For purposes of this Plan, a “Change of
Control: is deemed to have occurred if:

(a) any individual, entity, or group (within the meaning of Sections 13(d)(3) or
14(d)(2) of the Exchange Act) is or becomes, directly or indirectly, the
“beneficial owner” as defined by Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of the combined voting power of the then outstanding securities
of he Company entitled to vote generally in the election of Directors (“Voting
Securities”); provided, however, that any acquisition by the following will not
constitute a Change of Control:

 

20



--------------------------------------------------------------------------------

(i) the Company or one of its Subsidiaries,

(ii) any employee benefit plan (or related trust) of the Company or its
Subsidiaries, or

(iii) any corporation with respect to which, following such acquisition, more
than 50% of the combined voting power of the outstanding voting securities of
such corporation entitled to vote generally in the election of directors is then
beneficially owned by the Persons who were the beneficial owners of the Voting
Securities immediately prior to such acquisition in substantially the same
proportion as their ownership immediately prior to such acquisition of the
Voting Securities; or

(b) (i) a tender offer or an exchange offer is made to acquire securities of the
Company whereby following such offer the offerees will hold, control, or
otherwise have the direct or indirect power to exercise voting control over 50%
or more of the Voting Securities, or (ii) Voting Securities are first purchased
pursuant to any other tender or exchange offer.

(c) as a result of a tender offer or exchange offer for the purchase of
securities of the Company (other than such an offer by the Company for its own
securities), or as a result of a proxy contest, merger, consolidation, or sale
of assets, or as a result of a combination of the foregoing, during any period
of two consecutive years, individuals who, at the beginning of such period
constitute the Board, plus any new Directors of the Company whose election or
nomination for election by the Company’s shareholders was or is approved by a
vote of at least two-thirds of the Directors of the Company then still in office
who either were Directors of the Company at the beginning of such two year
period or whose election or nomination for election was previously so approved
(but excluding for this purpose, any individual whose initial assumption of
office was or is in connection with the actual or threatened election contest
relating to the election of Directors of the Company (as such term is used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act), cease for any
reason during such two year period to constitute at least two-thirds of the
members of the Board; or

(d) the shareholders of the Company approve a reorganization, merger,
consolidation, or other combination, with or into any other corporation or
entity regardless of which entity is the survivor, other than a reorganization,
merger, consolidation, or other combination, which would result in the Voting
Securities outstanding immediately prior thereto continuing to represent (either
by remaining outstanding or being converted into Voting Securities of the
surviving entity) at least 60% of the combined voting power of the Voting
Securities or of the voting securities of the surviving entity outstanding
immediately after such reorganization, merger, consolidation; or other
combination; or

(e) the shareholders of the Company approve a plan of liquidation or winding-up
of the Company or any agreement for the sale or disposition by the Company of
all or substantially all of the Company’s assets, or any distribution to
security holders of assets of the Company having a value equal to 30% or more of
the total value of all assets of the Company.

 

21



--------------------------------------------------------------------------------

9.3 Occurrence of a Change of Control. A Change of Control will be deemed to
have occurred:

(a) with respect to any acquisition referred to in Section 9.2(a) above, the
date on which the acquisition of such percentage shall have been completed;

(b) with respect to a tender or exchange offer, the date the offer referred to
in Section 9.2(b) (i) above is made public or when documents are filed with the
SEC in connection therewith pursuant to Section 14(d) of the Exchange Act, or
the date of the purchase referenced in Section 9.2(b) (ii);

(c) with respect to a change in the composition of the Board of Directors
referred to in Section 9.2(c), the date on which such change is adopted or is
otherwise effective, whichever first occurs; or

(d) with respect to any shareholder approval referred to in Section 9.2(d) or
(e), the date of any approval.

9.4 Application of this Article IX. The provisions of this Article IX shall
apply to successive events that may occur from time to time but shall only apply
to a particular event if it occurs prior to the expiration of this Plan.

ARTICLE X

Amendment, Modification, or Termination of Plan

Insofar as permitted by applicable law, the Board, by resolution, shall have the
power at any time, and from time to time, to amend, modify, suspend, terminate
or discontinue the Plan or any part thereof (including any amendment deemed
necessary to ensure that the Company may comply with an regulatory requirements
referred to in Article XIII). The Board is specifically authorized to amend the
Plan and take such other action as it deems necessary or appropriate to comply
with Section 162(m) of the Code and the rules and regulations promulgated
thereunder. Such amendment or modification may be without shareholder approval
except to the extent that such approval is required by the Code, or pursuant to
the rules and regulations under the Section 16 of the Exchange Act, by any
national securities exchange or inter-dealer quotation system on which the
Shares are then listed, quoted, or reported, by any regulatory authority or
board having jurisdiction with respect thereto, or under any applicable laws,
rules, or regulations. Notwithstanding the provisions of this Article X, no
termination, amendment, or modification of the Plan, other than those pursuant
to Article IV hereof, shall in any manner adversely affect any Award theretofore
granted under the Plan, without the written consent of the Participant so
affected.

 

22



--------------------------------------------------------------------------------

ARTICLE XI

Modification, Extension, and Renewal of Stock Options and Awards

Subject to the terms and conditions, and within the limitations, of the Plan,
the Committee may modify, extend, or renew outstanding Stock Options or other
Awards, prospectively or retroactively, or accept the surrender of outstanding
Stock Options (to the extent not theretofore exercised) granted under the Plan
or any other plan of the Company or a Subsidiary, and authorize the granting of
new Stock Options pursuant to the Plan in substitution therefor (to the extent
not theretofore exercised), and the substituted Stock Options may specify a
lower exercise price or a longer term than the surrendered Stock Options or have
any other provisions that are authorized by the Plan. Notwithstanding the
foregoing provisions of this Article XI, (a) no amendment or modification of an
Award which adversely affects the Participant shall not be made without the
consent of the affected Participant, and (b) no Incentive Stock Option may be
modified, amended, extended, or reissued if such action would cause it to cease
to be an “Incentive Stock Option” within the meaning of Section 422 of the Code,
unless the Participant specifically acknowledges and consents to the tax
consequences of such action.

ARTICLE XII

Indemnification of the Committee

In addition to such other rights of indemnification as they may have as
Directors or as members of the Committee, the members of the Committee shall not
be liable for any act, omission, interpretation, construction, or determination
made in good faith in connection with their administration of and
responsibilities with respect to the Plan, and the Company hereby agrees to
indemnify the members of the Committee against any claim, loss, damage, or
reasonable expense, including attorneys’ fees, actually and reasonably incurred
in connection with the defense of any action, suit, or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any Award granted or made hereunder, and against all amounts reasonably
paid by them in settlement thereof or paid by them in satisfaction of a judgment
in any such action, suit, or proceeding, if such members acted in good faith and
in a manner which they believed to be in, and not opposed to, the best interests
of the Company and its Subsidiaries.

ARTICLE XIII

General Provisions

13.1 Conditions Upon Issuance of Shares. Shares shall not be issued pursuant to
the exercise of an Stock Option unless the exercise of such Stock Option and the
issuance and delivery of such Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act,
the Exchange Act, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange upon which the Shares may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance. The Committee may require each person purchasing or
otherwise acquiring Shares pursuant to a Stock Option under

 

23



--------------------------------------------------------------------------------

the Plan to represent to and agree with the Company in writing that the
Participant is acquiring the Shares for his or her own personal account, for
investment purposes only, and not with an intent or a view to distribution
within the meaning of Section 2(11) of the Securities Act (unless such shares
have been issued to the Participant pursuant to a registration statement
declared effective by the SEC). In addition to any legend required by this Plan,
the certificates for the Shares may include any legend which the Committee deems
appropriate to reflect any restrictions on transfer.

13.2 Reservation of Shares. The Company shall at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan. The Company shall use its best efforts to seek to
obtain from appropriate regulatory agencies any requisite authorization in order
to issue and sell such number of Shares as shall be sufficient to satisfy the
requirements of the Plan. The inability of the Company to obtain from any such
regulatory agency having jurisdiction the requisite authorization(s) deemed by
the Company’s counsel to be necessary for the lawful issuance and sale of any
Shares hereunder, or the inability of the Company to confirm to its satisfaction
that any issuance and sale of any Shares hereunder will meet applicable legal
requirements, shall relieve the Company of any liability in respect to the
failure to issue or sell such Shares as to which such requisite authority shall
not have been obtained.

13.3 Limitation on Legal Rights. The establishment of the Plan shall not confer
upon any Employee or Director any legal or equitable right against the Company,
except as expressly provided in the Plan.

13.4 Not a Contract of Employment. This Plan is purely voluntary on the part of
the Company, and the continuation of the Plan shall not be deemed to constitute
a contract between the Company and any Participant, or to be consideration for
or a condition of the employment or service of any Participant. Participation in
the Plan shall not give any Employee or Director any right to be retained in the
service of the Company or any of its Subsidiaries, nor shall anything in this
Plan affect the right of the Company or any of its Subsidiaries to terminate any
such Employee or Director with or without cause.

13.5 Other Compensation Plans. The adoption of the Plan shall not affect any
other Stock Option or incentive or other compensation plans in effect for the
Company or any of its Subsidiaries, nor shall the Plan preclude the Company or
any Subsidiary from establishing any other forms of incentive or other
compensation plan or arrangements for Employees or Directors of the Company or
any of its Subsidiaries.

13.6 Assumption by the Company. The Company or its Subsidiaries may assume
options, warrants, or rights to purchase shares issued or granted by other
companies whose shares or assets shall be acquired by the Company or its
Subsidiaries or which shall be merged into or consolidated with the Company or
its Subsidiaries. The adoption of this Plan shall not be taken to impose any
limitations on the powers of the Company or its Subsidiaries or affiliates to
issue, grant, or assume options, warrants, rights, or restricted shares,
otherwise than under this Plan, or to adopt other Stock Option or restricted
share plans or to impose any requirements of shareholder approval upon the same.

 

24



--------------------------------------------------------------------------------

13.7 Creditors. The interests of any Director under this Plan is not subject to
the claims of creditors and may not, in any way, be assigned, alienated, or
encumbered.

13.8 Plan Binding on Successors. All obligations of the Company under this Plan
and any Awards granted hereunder shall be binding upon any successor and assign
of the Company, whether the existence of such successor or assign is a result of
a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business or assets of the Company.

13.9 Unfunded Status of Plan. This Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant by the Company, nothing contained herein shall give
any Participant any rights that are greater than those of a general creditor of
the Company.

13.10 Withholding.

(a) Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy federal, state, and local taxes (including the Participant’s FICA
obligation) required by law to be withheld with respect to any grant, exercise,
or payment under or as a result of this Plan.

(b) Share Withholding. To the extent the Code requires withholding upon the
exercise of Nonqualified Stock Options, or upon the occurrence of any other
similar taxable event, the Committee may permit or require, subject to any rules
it deems appropriate, the withholding requirement to be satisfied, by having the
Company withhold Shares having a Fair Market Value equal to the amount required
to be withheld. The value of the Shares to be withheld shall be based on Fair
Market Value of the Shares on the date that the amount of tax to be withheld is
to be determined.

13.11 Singular, Plural; Gender. Whenever used in this Plan, nouns in the
singular shall include the plural, and vice versa, and the masculine pronoun
shall include the feminine gender.

13.12 Headings. Headings to the Sections and subsections are included for
convenience and reference and do not constitute part of the Plan.

13.13 Costs. The Company shall bear all expenses incurred in administrating this
Plan, including original issue, transfer, and documentary stamp taxes, and other
expenses of issuing the Shares pursuant to Awards granted hereunder.

13.14 Governing Law. This Plan and the actions taken in connection herewith
shall be governed, construed, and administered in accordance with the laws of
the State of Florida (regardless of the law that might otherwise govern under
applicable Florida principles of conflicts of laws).

 

25



--------------------------------------------------------------------------------

ARTICLE XIV

Effectiveness of the Plan

This Plan shall become effective on the date that it is adopted by the Board;
provided, however, that it shall become limited to a Nonqualified Stock Option
plan if it is not approved by the shareholders of the Company within one year
(365 days) of its adoption by the Board, by a majority of the voting cast at a
duly held shareholder meeting at which a quorum representing a majority of the
Company’s outstanding voting shares is present, either in person or by proxy.
The Committee may make Awards hereunder prior to shareholder approval of the
Plan; provided, however, that any and all Stock Options so awarded automatically
shall be converted into Nonqualified Stock Options if the Plan is not approved
by such shareholders within 365 days of its adoption.

ARTICLE XV

Term of the Plan

Unless sooner terminated by the Board pursuant to Article X hereof, this Plan
shall terminate ten (10) years from its effective date and no Awards may be
granted after termination, but Awards granted prior to such terminations may
extend beyond that date. The Board of Directors may terminate this Plan at any
time. The termination shall not affect the validity of any Stock Option
outstanding on the date of termination.

 

/s/ Brian M. Watterson

Secretary Certification

Date Approved by the Shareholders: May 21, 1999

 

/s/ Brian M. Watterson

Secretary Certification

 

26